EXHIBIT 10.1
 


INDEMNIFICATION AGREEMENT
This Indemnification Agreement is dated as of _________, 2016 (this "Agreement")
and is between Nu Skin Enterprises, Inc., a Delaware corporation
(the "Company"), and ___________________ ("Indemnitee").
Background
The Company believes that in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.
The Company desires and has requested Indemnitee to serve, or to continue to
serve, as a director or officer of the Company and, in order to induce
Indemnitee to serve, or to continue to serve, as a director or officer of the
Company, the Company is willing to grant Indemnitee the indemnification provided
for herein. Indemnitee is willing to so serve, or to continue to serve, on the
basis that such indemnification be provided.
The parties by this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses.
In consideration of Indemnitee's service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1. Indemnification. To the fullest extent permitted by the General
Corporation Law of the State of Delaware as the same may be amended from time to
time (the "DGCL"):
(a) The Company shall indemnify Indemnitee if Indemnitee was or is a party to,
is threatened to be made a party to, or is otherwise involved in, as a witness
or otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including any
and all appeals, by reason of the fact that Indemnitee is or was or has agreed
to serve as a director or officer of the Company, or while serving as a director
or officer of the Company, is or was serving or has agreed to serve at the
request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted by Indemnitee in
any such capacity.
(b) Subject to Section 6, the indemnification provided by this Section 1 shall
be from and against all loss and liability suffered and expenses (including
attorneys' fees, costs and expenses), judgments, fines and amounts paid in
settlement actually and reasonably incurred by or on behalf of Indemnitee in
connection with such action, suit or proceeding, including any appeals
(collectively, "Losses").
 
 
1

--------------------------------------------------------------------------------

Section 2. Advancement of Expenses. To the fullest extent permitted by the DGCL,
but subject to the terms of this Agreement and following notice pursuant to
Section 3(a) below, expenses (including attorneys' fees, costs and expenses)
incurred by Indemnitee in appearing at, participating in or defending, or
otherwise arising out of or related to, any action, suit or proceeding described
in Section 1 shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding, or in connection with any action, suit or
proceeding brought to establish or enforce a right to indemnification or
advancement of expenses pursuant to Section 3 (an "advancement of expenses"),
within 30 days after receipt by the Company of a statement or statements from
Indemnitee requesting such advancement of expenses from time to time. Indemnitee
hereby undertakes to repay any amounts so advanced (without interest) to the
extent that it is ultimately determined by final judicial decision from which
there is no further right to appeal (a "final adjudication") that such
Indemnitee is not entitled to be indemnified or entitled to advancement of
expenses under this Agreement. No other form of undertaking shall be required of
Indemnitee other than the execution of this Agreement. This Section 2 shall be
subject to Section 3(b) and shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 6.
Section 3. Procedure for Indemnification; Notification and Defense of Claim.
(a) Promptly, but in no event later than thirty (30) days after receipt by
Indemnitee of notice of the commencement of any action, suit or proceeding,
Indemnitee shall, if any indemnification, advancement or other claim in respect
thereof is to be sought from or made against the Company hereunder, notify the
Company in writing of the commencement thereof. The failure to promptly notify
the Company of the commencement of any action, suit or proceeding, or of
Indemnitee's request for indemnification, advancement or other claims shall not
relieve the Company from any liability that it may have to Indemnitee hereunder
and shall not constitute a waiver or release by Indemnitee of any rights
hereunder or otherwise, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding or
incurs material expenses as a result of such failure. Following a final
adjudication of such action, suit or proceeding, Indemnitee shall submit to the
Company a written request for any indemnification sought. Any notice or request
by Indemnitee under this Section 3 should include such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to enable the Company to determine whether and to what extent Indemnitee is
entitled to indemnification.
(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this Section 3(b), be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company, which authorization will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, the Company
will not be entitled, without the written consent of Indemnitee, to assume such
defense and any such assumption of defense without Indemnitee's written consent
will be null and void if Indemnitee, based on the advice of his or her counsel,
shall have reasonably concluded (with written notice being given to the Company
setting forth the basis for such conclusion) that, in the conduct of any such
defense, there is an actual or potential conflict of interest or position (other
than such potential conflicts that are objectively immaterial or remote) with
respect to a significant issue between the Company and Indemnitee in connection
with the defense of such action, suit or proceeding. In addition, the Company
will not be entitled, without the written consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company.
 
 
2

--------------------------------------------------------------------------------

(c) The determination whether to grant Indemnitee's indemnification request
shall be made promptly and in any event within 30 days following the Company's
receipt of a request for indemnification in accordance with Section 3(a). If the
determination of whether to grant Indemnitee's indemnification request shall not
have been made within such 30‑day period, the requisite determination of
entitlement to indemnification shall, subject to Section 6, nonetheless be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) an intentional misstatement by Indemnitee of a
material fact, or an intentional omission of a material fact necessary to make
Indemnitee's statement not misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under the DGCL;
provided, however, that such 30-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
or information relating thereto.
(d) In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification in accordance with Section 3(c) of this Agreement following
receipt of a request for indemnification as described above, (iii) payment of
indemnification is not made within such 60‑day period, (iv) advancement of
expenses is not timely made in accordance with Section 2 or (v) the Company or
any other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication in any court of competent jurisdiction of his or her
entitlement to such indemnification or advancement of expenses (including any
and all appeals), as applicable. Indemnitee's expenses (including attorneys'
fees, costs and expenses) incurred in connection with successfully establishing
Indemnitee's right to indemnification or advancement of expenses, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company to the fullest extent permitted by the DGCL.
(e) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3, as the case may be. The
Company shall have the burden of proof in overcoming such presumption, and such
presumption shall be used as a basis for a determination of entitlement to
indemnification and advancement of expenses unless the Company overcomes such
presumption by clear and convincing evidence. For purposes of this Agreement, to
the fullest extent permitted by the DGCL, Indemnitee shall be deemed to have
acted in good faith if Indemnitee's action is based on the records or books of
account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers, employees or committees of the Board of
Directors of the Company (the "Board of Directors"), or on the advice of legal
counsel or other advisors (including financial advisors and accountants) for the
Company or on information or records given in reports made to the Company by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the Company, and the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Company or relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee's rights hereunder.
 
 
3

--------------------------------------------------------------------------------

Section 4. Insurance and Subrogation.
(a)  The Company hereby covenants and agrees that, so long as Indemnitee shall
be subject to any possible action, suit or proceeding by reason of the fact that
Indemnitee is or was or has agreed to serve as a director or officer of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, the Company, subject to Section 4(b), shall promptly
obtain and maintain in full force and effect directors' and officers' liability
insurance ("D&O Insurance") in reasonable amounts from established and reputable
insurers, as more fully described below.
(b) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to obtain or maintain D&O Insurance if the
Company determines in good faith that: (i) such insurance is not reasonably
available; (ii) the premium costs for such insurance are disproportionate to the
amount of coverage provided; (iii) the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit; (iv) the Company
is to be acquired and a tail policy of reasonable terms and duration is
purchased for pre‑closing acts or omissions by Indemnitee; or (v) the Company is
to be acquired and D&O Insurance will be maintained by the acquirer that covers
pre‑closing acts and omissions by Indemnitee.
(c) In all policies of D&O Insurance, Indemnitee shall qualify as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured (i) of the Company's independent
directors (as defined by the insurer) if Indemnitee is such an independent
director; (ii) of the Company's non‑independent directors if Indemnitee is not
an independent director; (iii) of the Company's officers if Indemnitee is an
officer of the Company; or (iv) of the Company's key employees, if Indemnitee is
not a director or officer but is a key employee. If the Company has D&O
Insurance in effect at the time the Company receives from Indemnitee any notice
of the commencement of an action, suit or proceeding, the Company shall give
prompt notice of the commencement of such action, suit or proceeding to the
insurers in accordance with the procedures set forth in the policy. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such action,
suit or proceeding in accordance with the terms of such policy.
 
4

--------------------------------------------------------------------------------

 
(d) Subject to Section 16, in the event of any payment by the Company under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect to any insurance policy or
any other indemnity agreement covering Indemnitee. Indemnitee shall execute all
papers required and take all reasonable action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.
(e) Subject to Section 16, the Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder (including,
without limitation, judgments, fines and amounts paid in settlement) if and to
the extent that Indemnitee has otherwise actually received such payment under
this Agreement or any insurance policy, contract, agreement or otherwise.
Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:
(a) The term "action, suit or proceeding" shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, asserted, pending or completed claim, counterclaim, cross claim,
action, suit, arbitration, mediation, judicial reference, any other alternative
dispute mechanism or proceeding, whether civil, criminal, administrative or
investigative, and whether instituted by the Company, any governmental agency or
any other party or person.
(b) The term "by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise"
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.
(c) The term "expenses" shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys' fees, costs and expenses and
related disbursements, appeal bonds, other out‑of‑pocket costs, retainers, court
costs, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes) imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of an action, suit or proceeding or establishing or enforcing
a right to indemnification under this Agreement or otherwise incurred in
connection with a claim that is indemnifiable hereunder.
 
 
5

--------------------------------------------------------------------------------

(d) The term "judgments, fines and amounts paid in settlement" shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan.
Section 6. Limitation on Indemnification. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not be obligated pursuant to this
Agreement:
(a) Proceedings Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated voluntarily by Indemnitee, except with respect to any counterclaim or
cross claim brought by Indemnitee or an action, suit or proceeding brought to
establish or enforce a right to indemnification or advancement of expenses under
this Agreement, unless (i) such indemnification is expressly required to be made
by law, (ii) such action, suit or proceeding (or part thereof) was authorized or
consented to by the Board of Directors, (iii) such indemnification is provided
by the Company, in its sole discretion, pursuant to the powers vested in the
Company under the DGCL or (iv) such action, suit or proceeding is brought to
establish or enforce a right to indemnification or advancement of expenses under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the DGCL in advance of a final determination.
(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any action, suit or proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines by a final adjudication that each of the material
assertions made by Indemnitee in such action, suit or proceeding was not made in
good faith or was frivolous.
(c) Section 16(b) and Clawback Matters. To indemnify Indemnitee for (i) an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities and Exchange Act of 1934, as amended (the "Exchange Act") or
similar provisions of state statutory law or common law, (ii) any reimbursement
of the Company by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
"Sarbanes-Oxley Act"), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any Company incentive plan or award agreement or
any compensation recoupment or clawback policy adopted by the Board of Directors
or the compensation committee of the Board of Directors, including but not
limited to any such policy adopted to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act.
(d) Prohibited by Law. To indemnify or advance expenses to Indemnitee in any
circumstance where such indemnification has been determined to be prohibited by
law by a final (not interlocutory) judgment or other adjudication of a court or
arbitration or administrative body of competent jurisdiction as to which there
is no further right or option of appeal or the time within which an appeal must
be filed has expired without such filing.
 
 
6

--------------------------------------------------------------------------------

Section 7. Change in Control.
(a) The Company agrees that if there is a change in control of the Company, then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advancement of expenses under this Agreement,
any other agreement or the Company's certificate of incorporation or bylaws now
or hereafter in effect, the Company shall seek legal advice only from
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld). In addition, upon written request
by Indemnitee for indemnification pursuant to Section 3(a), a determination, if
required by the DGCL, with respect to Indemnitee's entitlement thereto shall be
made by such independent counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee. The Company agrees to pay the
reasonable fees of the independent counsel referred to above and to indemnify
fully such counsel against any and all expenses (including attorneys' fees,
costs and expenses), claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto.
(b) For purposes of this Section 7, the following definitions shall apply:
(i) A "change in control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following: (A) any person or
group, within the meaning of Section 13(d)(3) of the Exchange Act, obtains
ownership, directly or indirectly, of (x) more than 50% of the total voting
power of the outstanding capital stock of the Company or applicable successor
entity (including any securities convertible into, or exercisable or
exchangeable for such capital stock) or (y) all or substantially all of the
assets of the Company and its Subsidiaries on a consolidated basis; (B) during
any period of two consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board of Directors, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 7(b)(i)(A), 7(b)(i)(C) or 7(b)(i)(D))
whose election by the Board of the Directors or nomination for election by the
Company's stockholders was approved by a vote of at least two‑thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board of Directors; (C) the effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity; and (D) the approval by the
stockholders of the Company of a complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets. For purposes of this Section 7(b)(i) only, "person"
shall have the meaning as set forth in Sections 13(d) and 14(d) of the Exchange
Act; provided, however, that "person" shall exclude (a) the Company, (b) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company and (c) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 
 
7

--------------------------------------------------------------------------------

(ii) The term "independent counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (A) the Company or
Indemnitee in any matter material to either such party or (B) any other party to
the action, suit or proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term "independent counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.
(iii) The term "Subsidiary" means, with respect to the Company (or an applicable
successor entity), any corporation, partnership, limited liability company,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more of the other Subsidiaries of the Company or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof. For purposes hereof, the Company or its
applicable Subsidiary shall be deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
the Company or such applicable Subsidiary shall be allocated a majority of
partnership, limited liability company, association or other business entity
gains or losses or shall be or control the managing director, managing member,
manager or general partner of such partnership, limited liability company,
association or other business entity.
Section 8. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company's prior written consent.
The Company shall not, without Indemnitee's prior written consent, settle any
action, suit or proceeding in any manner that would attribute to Indemnitee any
admission of liability or misconduct or that would impose any fine or other
obligation or restriction on Indemnitee. Neither the Company nor Indemnitee will
unreasonably withhold his, her or its consent to any proposed settlement.
Section 9. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is a party to, is threatened to be made a party to, or is
otherwise involved in, as a witness or otherwise, any threatened, pending or
completed action, suit or proceeding (brought in the right of the Company or
otherwise), whether civil, criminal, administrative or investigative and whether
formal or informal, including any and all appeals, by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company, or while serving as a director or officer of the Company,
is or was serving or has agreed to serve at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or by reason of any action alleged to
have been taken or omitted by Indemnitee in any such capacity, from and against
all Losses suffered by, or incurred by or on behalf of, Indemnitee in connection
with such action, suit or proceeding, including any appeals, to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated.
 
 
8

--------------------------------------------------------------------------------

Section 10. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of all Losses
suffered by, or incurred by or on behalf of, Indemnitee in connection with any
action, suit or proceeding, including any appeals, in an amount that is just and
equitable in the circumstances in order to reflect (i) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such actions, suit or proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s);
provided that, without limiting the generality of the foregoing, such
contribution shall not be required where such holding by the court is due to any
limitation on indemnification set forth in Section 4(e), Section 6 or Section 9.
Section 11. Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligation imposed on it hereby in
order to induce Indemnitee to serve as a director, officer or key employee of
the Company (as applicable), and acknowledges that Indemnitee is relying upon
this Agreement in serving in such capacity.
Section 12. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt, or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to [_____], email: [_____@_____.com, facsimile:
[(___)‑___‑____], confirmation number: [(___)‑___‑____]. Notice to Indemnitee
shall be directed to [_____], email: [_____], facsimile: [_____], confirmation
number: [_____].
Section 13. Nonexclusivity. The provisions for indemnification to or the
advancement of expenses and costs to Indemnitee under this Agreement shall not
limit or restrict in any way the power of the Company to indemnify or advance
expenses to Indemnitee in any other way permitted by law or be deemed exclusive
of, or invalidate, any right to which any indemnitee seeking indemnification or
advancement of expenses may be entitled under any law, the Company's certificate
of incorporation or bylaws, other agreements or arrangements, vote of
stockholders or disinterested directors or otherwise, both as to action in
Indemnitee's capacity as an officer, director, employee or agent of the Company
and as to action in any other capacity. Indemnitee's rights hereunder shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.
 
 
9

--------------------------------------------------------------------------------

Section 14. Defenses. In (i) any action, suit or proceeding brought by
Indemnitee to enforce a right to indemnification hereunder (but not in an
action, suit or proceeding brought by Indemnitee to enforce a right to an
advancement of expenses) it shall be a defense that, and (ii) any action, suit
or proceeding brought by the Company to recover an advancement of expenses
pursuant to the terms of an undertaking by Indemnitee pursuant to Section 2, the
Company shall be entitled to recover such expenses upon a final adjudication
that, Indemnitee has not met any applicable standard for indemnification set
forth in the DGCL. Neither the failure of the Company (including its directors
who are not parties to such action, a committee of such directors, independent
legal counsel or the Company's stockholders) to have made a determination prior
to the commencement of such suit that indemnification of Indemnitee is proper in
the circumstances because Indemnitee has met the applicable standard of conduct
set forth in the DGCL, nor an actual determination by the Company (including its
directors who are not parties to such action, a committee of such directors,
independent legal counsel or the Company's stockholders) that Indemnitee has not
met such applicable standard of conduct, shall create a presumption that
Indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by Indemnitee, be a defense to such suit.
Section 15. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company or any other entity. For the
avoidance of doubt, the indemnification and advancement of expenses provided
under this Agreement shall continue as to Indemnitee even though he or she may
have ceased to be a director, officer, employee or agent of the Company.
Section 16. Jointly Indemnifiable Claims.
(a) Given that certain jointly indemnifiable claims may arise due to the service
of Indemnitee as a director and/or officer of the Company at the request of
Indemnitee‑related entities (as defined below), the Company acknowledges and
agrees that the Company shall be fully and primarily responsible for payments to
Indemnitee in respect of indemnification or advancement of expenses in
connection with any such jointly indemnifiable claims pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery Indemnitee may have from Indemnitee‑related entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by Indemnitee‑related entities, and no right of advancement or
recovery Indemnitee may have from Indemnitee‑related entities shall reduce or
otherwise alter the rights of Indemnitee or the obligations of the Company
hereunder. In the event that any of Indemnitee‑related entities shall make any
payment to Indemnitee in respect of indemnification or advancement of expenses
with respect to any jointly indemnifiable claim, Indemnitee‑related entities
making such payment shall be subrogated to the extent of such payment to all of
the rights of recovery of Indemnitee against the Company, and Indemnitee shall
execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable Indemnitee‑related entities effectively
to bring suit to enforce such rights. The Company and Indemnitee agree that each
of the Indemnitee‑related entities shall be a third‑party beneficiary with
respect to this Section 16(a) and entitled to enforce this Section 16(a) as
though each such Indemnitee‑related entity were a party to this Agreement.
 
 
10

--------------------------------------------------------------------------------

(b) For purposes of this Section 16, the following terms shall have the
following meanings:
(i) The term "Indemnitee‑related entities" means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company's request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).
(ii) The term "jointly indemnifiable claims" shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Company and any Indemnitee‑related entity pursuant to the DGCL, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company or
Indemnitee‑related entities, as applicable.
Section 17. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide, in
each instance, indemnification and advancement of expenses to Indemnitee to the
fullest extent permitted by the DGCL, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than the
DGCL permitted the Company to provide prior to such amendment). Whenever the
words "include", "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation", whether or not
they are in fact followed by those words or words of like import.
Section 18. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
Section 19. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. For the
avoidance of doubt, (a) this Agreement may not be modified or terminated by the
Company without Indemnitee's prior written consent; (b) no amendment, alteration
or interpretation of the Company's certification of incorporation or bylaws or
any other agreement or arrangement shall limit or otherwise adversely affect the
rights provided to Indemnitee under this Agreement and (c) a right to
indemnification or to advancement of expenses arising under a provision of the
Company's certification of incorporation or bylaws or this Agreement shall not
be eliminated or impaired by an amendment to such provision after the occurrence
of the act or omission that is the subject of the action, suit or proceeding for
which indemnification or advancement of expenses is sought.
 
 
11

--------------------------------------------------------------------------------

Section 20. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
Section 21. Service of Process and Venue. The Company hereby irrevocably and
unconditionally (a) agrees that any action or proceeding arising out of or in
connection with this Agreement shall be brought in the Chancery Court of the
State of Delaware (the "Delaware Court"), (b) consents to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) appoints, to
the extent the Company is not otherwise subject to service of process in the
State of Delaware, Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808 as its agent in the State of Delaware for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon the
Company personally within the State of Delaware, (d) waives any objection to the
laying of venue of any such action or proceeding in the Delaware Court and
(e) waives, and agrees not to plead or to make, any claim that any such action
or proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.
Section 22. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If, notwithstanding the
foregoing, a court of competent jurisdiction shall make a final determination
that the provisions of the law of any state other than Delaware govern
indemnification by the Company of Indemnitee, then the indemnification provided
under this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.
Section 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
Section 24. Headings and Section References. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Section references
are to this Agreement unless otherwise specified.
 
[Signature Page Follows]
 
 
12

--------------------------------------------------------------------------------





This Agreement has been duly executed and delivered to be effective as of the
date first written above.
 
NU SKIN ENTERPRISES, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
           Name:    

 
 
 
13